In an action to recover damages for wrongful death and for conscious pain and suffering, the appeal is from a judgment in favor of respondents, entered after trial before the court without a jury. Judgment unanimously affirmed, with costs. Upon the record presented, the trial court was justified in finding that the accident was caused by appellants’ negligence and that they failed to prove contributory negligence on the part of the testator. While we are of the opinion that appellants’ claim with respect to proof of damage is not without merit, we find in this record sufficient evidence to establish the testator’s earning capacity. On the basis of such earning capacity, the award of damages was not excessive. Present—Nolan, P. J., Wenzel, Beldock, Hallinan and Kleinfeld, JJ.